Citation Nr: 0120202	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  99-17 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1972 to 
June 1995.

The current appeal arose from a December 1998 rating decision 
of the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The RO, in pertinent part, denied 
entitlement to a compensable evaluation for bilateral hearing 
loss.  The veteran timely filed notice of disagreement and a 
substantive appeal.

The veteran requested a hearing before the Board in his 
substantive appeal; however, he opted to proceed with a local 
hearing before a Decision Review Officer in lieu of a Board 
hearing at the RO, thereby constituting a withdrawal of the 
request for a hearing before a Member of the Board.  See 
38 C.F.R. § 20.702(e).

The veteran provided oral testimony at a hearing before a 
Decision Review Officer at the RO in January 2001, a 
transcript of which has been associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Neither the previous nor amended criteria for evaluating 
hearing loss are more favorable to the veteran.

3.  The January 2000 VA examination revealed Level I hearing 
impairment in the right ear and Level VIII impairment in the 
left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 4.84, 4.87, Tables VI, VII, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100; 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical and personnel documentation 
discloses that the veteran served as a fighter pilot and was 
exposed to a noisy environment on the flight line for many 
years.

Review of the pertinent medical evidence reveals that a VA 
examination of hearing in April 1996 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
15
40
40
LEFT
35
50
65
85
110

The puretone average was 27 decibels in the right ear and 77 
decibels in the left ear.  Speech recognition scores were 96 
percent for the right ear and 60 percent for the left ear.

These test results yielded a diagnosis of mild sensorineural 
hearing loss between 2000 and 8000 Hertz for the right ear 
and mild to profound sensorineural hearing loss for the left 
ear.  Speech recognition abilities were excellent at the 
right ear and fair at the left.

In June 1996 the RO granted service connection for bilateral 
hearing loss with the assignment of a noncompensable 
evaluation, based on the veteran's exposure to noise on the 
flight line in service.

In July 1998 the veteran submitted a claim for an increased 
(compensable) evaluation of his bilateral hearing loss.

Examination by a VA audiologist in July 1998 revealed that 
the veteran had experienced a sudden change of hearing in his 
left ear in March 1998.  He was evaluated, underwent a 
magnetic resonance imaging (MRI) and received immediate 
treatment with steroids.  He reported that there was no 
recovery in his hearing.  

Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
40
35
LEFT
65
75
75
70
75

The puretone average was 22 decibels in the right ear and 73 
decibels in the left ear.  Speech recognition scores were 100 
percent in the right ear and 24 and 52 percent in the left 
ear.  

The audiometry tests results indicated the right ear was 
unchanged with a mild loss noted above 2000 Hertz.  The left 
ear results showed significant decrease in sensitivity and 
indicated the presence of a moderate to profound 
sensorineural hearing loss.  The examiner noted that the 
veteran's hearing loss was expected to continue to result in 
significant difficulty understanding speech, especially in 
the presence of background noise.

A VA audio examination in September 1998 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
45
LEFT
75
80
85
80
85

Puretone average was 28 decibels in the right ear and 82 
decibels in the left ear.  Speech recognition scores were 100 
percent for the right ear and 62 percent for the left ear.

These test results were noted to suggest mild to moderate 
sensorineural hearing loss in the right ear, and a 15-50 
decibel progression in loss in the left ear since the last 
evaluation in September 1997.  Speech recognition was 
excellent for the right ear and middle-ear function appeared 
normal bilaterally.  Speech recognition scores for the left 
ear were not considered reliable due to fluctuating scores 
from 48 percent to 62 percent over two sessions.

An audio examination in January 2000 showed puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
50
50
LEFT
75
80
85
85
80

Puretone average was 34 in the right ear and 81 in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and 52 percent in the left 
ear.  

These test results were interpreted to show normal hearing 
through 2000 Hertz falling to a moderate sensorineural 
hearing loss in the right ear, and a severe to profound 
sensorineural hearing loss in the left ear.  Word recognition 
scores, measured at quiet levels, were excellent in the right 
ear and very poor in the left ear.

The examiner noted that the veteran had a bilateral 
sensorineural hearing loss and could be expected to have 
difficulty understanding conversational speech, especially 
when in the presence of background noise or when he is unable 
to see the person speaking.

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Ratings shall be based as far as practicable upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board notes that the Rating Schedule that addresses the 
ear and other sense organs was recently amended, effective 
June 10, 1999.  64 Fed. Reg. 25202 (1999). Thus, the 
regulatory criteria governing the evaluation of the veteran's 
bilateral hearing loss changed while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

When a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, it must first be determined whether the amended 
regulation is more favorable to the claimant.  It may be 
necessary to separately apply the pre-amendment and post-
amendment version of the regulation to the facts of the case 
in order to determine which provision is more favorable, 
unless it is clear from a facial comparison of both versions 
that one version is more favorable.


If the amended regulation is more favorable to the claimant, 
then the retroactive reach of the regulation is governed by 
38 U.S.C. 5110(g), which provides that VA may, if warranted 
by the facts of the claim, award an increased rating based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change. DeSousa v. Gober, 10 Vet. App. 
461 (1997); McCay v. Brown, 9 Vet. App. 183, 187 (1996), 
aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Accordingly the amended regulation should be applied to rate 
the veteran's disability for periods from and after the 
effective date of the amendment.  The prior version of the 
regulation should be applied to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
Pursuant to 38 U.S.C. 7104(a), the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post- 
dates a pertinent change to VA's rating schedule.  VAOPGCPREC 
03-00.

In this case, the amended regulations did not result in any 
substantive changes. Essentially, the previous and amended 
regulations for evaluating a hearing loss disability are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).

The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination." Moreover, Table 
VII was amended in that hearing loss is now rated under a 
single code, that of Diagnostic Code 6100, regardless of the 
percentage of disability.  See 64 Fed. Reg. 25204 (May 11, 
1999).


Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c) (2000).




When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2000).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2000).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Preliminary Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. § 5107 (West Supp. 
2001)).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 (West Supp. 2001).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas, supra at 312-
313.  The Board is of the opinion that the new duty to assist 
law has expanded VA's duty to assist (e.g., by providing 
specific provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id; see Holliday v. Principi, No. 99-1788 (U.S. Vet. 
App. February 22, 2001).  

In the case at hand, the Board is satisfied that the duty to 
assist has been met under the new law.  The veteran has been 
provided with notice of what is required to substantiate his 
claim.  By virtue of the rating decision and the Statement of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  

The RO made reasonable efforts to obtain relevant records 
adequately identified by the veteran, in fact, it appears 
that all evidence identified by the veteran relative to his 
claim has been obtained and associated with the claims folder 
(VA outpatient) records.  

Multiple VA examinations were conducted, and copies of the 
reports are associated with the claims file.  The Board notes 
that the examinations conducted pursuant to the veteran's 
claim for increase are adequate for rating.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C. 
§ 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent notice was issued 
to the veteran.  

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Evaluation of Bilateral Hearing Loss

Under Table VI of the regulations, the veteran's hearing 
level during the January 2000 VA examination was Level I in 
the right ear and Level VIII in the left ear.  See 38 C.F.R. 
§ 4.2; see also Francisco, supra.  Under table VII of the 
regulations, Level I hearing in the right ear and Level VIII 
in the left ear allows for a noncompensable evaluation under 
either the previous or amended regulations.  38 C.F.R. § 4.87 
Tables VI and VII (effective prior to June 10, 1999); 
38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

A compensable rating is not warranted under Table VIa with 
respect to the right ear under either the previous or amended 
regulations.  Table VIa under the previous regulations is not 
for application because it was not certified that there were 
language difficulties or inconsistent speech audiometry 
scores that made the use of both puretone average and speech 
discrimination inappropriate.  See  38 C.F.R. § 4.85(c) 
(effective before June 10, 1999).

Table VIa is not for application with respect to the right 
ear under the amended regulations because the veteran's 
puretone threshold was not 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz), 
and because his puretone threshold was not 30 or lower at 
1000 Hertz and 70 or more at 2000 Hertz.  See 38 C.F.R. 
§§ 4.85(c); 4.86(a) (2000).

However, the Board notes that Table VIa is for application 
with respect to the left ear in this case as the left ear 
demonstrated puretone thresholds of greater than 55 decibels 
at each of the four specified frequencies (1000, 2000, 3000 
and 4000 Hertz).  Under Table VIa, the veteran's hearing 
level during the January 2000 VA examination was Level I in 
the right ear and Level VII in the left ear, which allows for 
a noncompensable evaluation.  38 C.F.R. § 4.85, Tables Via 
and VII, Diagnostic Code 6100.  


Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral hearing loss disability is not 
warranted under the previous or amended regulations.  Even 
though the evidence demonstrates that there is significant 
hearing loss shown in the left ear, the disability evaluation 
for that ear is offset by the hearing acuity of the right ear 
such that a noncompensable disability evaluation results 
whether using Table VI or Table VIa.  Pertinent case law 
provides that the assignment of disability ratings for 
hearing impairment are to be derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann, supra.

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert, supra.


Additional consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the RO considered the 
applicability of 38 C.F.R. § 3.321(b)(1) in the July 1999 
statement of the case; but did not grant the veteran an 
increased evaluation on this basis.


The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this case, the Board cannot 
conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
preclude the use of the regular rating criteria.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

